Exhibit 10.z

 

 

2020 PPIH Non-Employee Director Compensation Program

 

Restricted Stock Grant

 

Restricted Stock Agreement
under the
2017 Omnibus Stock Incentive Plan, as Amended June 13, 2017

 

Grantee:      ________

 

No. of Shares: _____

 

Dollar Amount of Grant: $_______

 

Closing Price on Grant Date: $____

 

Grant Date: June 11, 2020

 

 

 

This Agreement (the “Agreement”) evidences the award of the number of shares of
restricted stock set forth above (each, a “Restricted Share,” and collectively,
the “Restricted Shares”), each entitling the grantee to receive one share of
Common Stock (a “Share”) subject to a vesting schedule, that Perma-Pipe
International Holdings, Inc., a Delaware corporation (the “Company”), has
granted to the grantee set forth above (“Grantee” or “you”), effective as of the
grant date set forth above (the “Grant Date”), pursuant to the 2017 Omnibus
Stock Incentive Plan, as Amended June 13,  2017 (the “Plan”) and conditioned
upon your agreement to the terms described below. All of the provisions of the
Plan are expressly incorporated into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:

 

1.     Terminology. Unless otherwise provided in this Agreement, capitalized
words used herein are defined in the Glossary at the end of this Agreement, or,
if no definition is provided in this Agreement or the Glossary, such capitalized
words shall have the same definitions as in the Plan.

 

2.     Vesting.

 

(a)     All of the Restricted Shares are nonvested and forfeitable as of the
Grant Date.

 

(b)     All of the Restricted Shares will vest and become nonforfeitable on the
first anniversary of the Grant Date (the “Vesting Date”), so long as your
Service is continuous from the Grant Date through the Vesting Date.

 

(c)     Notwithstanding Section 2(b), one hundred percent of the Restricted
Shares will become vested and nonforfeitable as of immediately before and
contingent upon the occurrence of a Change in Control, so long as your Service
is continuous from the Grant Date, through the date of the Change in Control.

 

(d)     If your Service ceases for any reason prior to the Vesting Date, then,
on the date on which your Service ceases, (i) a pro rata portion of the then
unvested Restricted Shares equal to the product of (A) the total number of
Restricted Shares multiplied by (B) the quotient of the number of days between
the Grant Date and the date on which your Service ceases divided by three
hundred sixty-five (365) will vest and become nonforfeitable, and (ii) unless
otherwise determined by the Administrator, the remaining unvested Restricted
Shares will be immediately and automatically forfeited by you without
consideration.

 

 

--------------------------------------------------------------------------------

 

 

 

3.     Restrictions on Transfer.

 

(a)     Your Restricted Shares may not be sold, assigned, transferred, pledged,
hypothecated or disposed of in any way (whether by operation of law or
otherwise) (a “Transfer”), except by will or the laws of descent and
distribution, and shall not be subject to execution, attachment or similar
process (i) prior to vesting or (ii) at any time during your continuous Service
at which (A) the total number of Shares that you then beneficially own do not
have a value equal to or greater than the value required for you to satisfy the
Company’s Equity Ownership Guidelines (or any similar stock ownership
requirements) applicable to you at the time, or (B) the Transfer of Shares by
you would reduce the total number of Shares you own such that the remaining
Shares you own following the Transfer would not have a value equal to or greater
than the value required for you to satisfy the Company’s Equity Ownership
Guidelines (or any similar stock ownership requirements) applicable to you at
the time (provided that Shares may be sold to raise an amount sufficient to
cover your estimated taxes due as a result of vesting as provided in Section
5(a)). Any attempt to Transfer your Restricted Shares that is in violation of
this Section 3(a) shall be wholly ineffective and, if any such attempt is made,
the Company may cause you to immediately forfeit any unvested Restricted Shares
without any payment or consideration by the Company. The Company is authorized
to take appropriate measures to prevent any such Transfer, including, but not
limited to, having its Transfer Agent hold all Restricted Shares subject to
restrictions on Transfer in a designated nominee account until such restrictions
are no longer applicable and maintaining stop transfer instructions in regard to
such Restricted Shares, or placing appropriate legends on any certificates that
are issued with respect to the Restricted Shares.

 

(b)     You hereby represent and warrant to the Company as follows:

 

(i)     You will hold any Shares received under this Agreement for your own
account for investment only and not with a view to, or for resale in connection
with, any “distribution” of the Shares within the meaning of the Securities Act.

 

(ii)     You understand that the Company may, in its discretion, continue to
impose restrictions on the Transfer of your Shares after they vest (including
the placement of appropriate legends on stock certificates and the issue of stop
transfer instructions to the Company’s Transfer Agents) if, in the judgment of
the Company, such restrictions are necessary or desirable to comply with the
Securities Act, the securities laws of any State or any other law.

 

(iii)     You are aware that your investment in the Company is a speculative
investment that has limited liquidity and is subject to the risk of complete
loss.

 

(c)     Any attempt to Transfer the Shares received under this Agreement in
contravention of the restrictions set forth in this Section 3 shall be null and
void and without effect. The Company shall not be required to (i) Transfer on
its books any Shares that have been Transferred in contravention of this
Agreement or (ii) treat as the owner of the Shares, or otherwise accord voting,
dividend, or liquidation rights to any transferee to whom the Shares have been
Transferred in contravention of this Agreement.

 

4.     Stockholder Rights. You are considered the record owner of the Restricted
Shares immediately upon the Grant Date and you shall be entitled to all of the
rights of a shareholder of the Company including, without limitation, the right
to vote such Shares and receive all dividends or other distributions paid with
respect to such Shares. Notwithstanding the foregoing, any cash dividends will
accrue and be paid to you at the same time, and to the same extent, that the
Restricted Shares vest, and any dividends paid in Shares or other securities
shall be subject to the same vesting schedule, risk of forfeiture, and
restrictions on Transferability prior to vesting as the Restricted Shares with
respect to which they were paid. For clarity, if you forfeit any Restricted
Shares, then you will also forfeit any dividends or other distributions paid
with respect to such Restricted Shares.

 

2

--------------------------------------------------------------------------------

 

 

5.     Taxes.

 

(a)     You hereby agree to make adequate provision for foreign, federal, state
and local taxes required by law to be withheld, if any, which arise in
connection with the grant or vesting of the Restricted Shares. If you wish to
have Shares sold automatically in connection with the vesting of the Restricted
Shares in an amount sufficient to cover your estimated taxes due as a result of
such vesting (or, if any withholding is required, to satisfy such withholding
obligation), then you should execute Exhibit A to this Agreement and return it
to the Company by the deadline set forth therein. If you have not timely
executed Exhibit A to this Agreement and taxes are required to be withheld, then
you shall, immediately upon notification of the amount of withholding taxes due,
if any, pay to the Company in cash or by check the amount necessary to satisfy
any withholding obligations. The Company (and its Affiliates) shall also have
the right to deduct from any compensation or any other payment of any kind due
you (including withholding the issuance or delivery of Shares hereunder) the
amount of any federal, state, local or foreign taxes required by law to be
withheld as a result of the grant or vesting of the Restricted Shares in whole
or in part; provided, however, that the value of the Shares withheld or redeemed
may not exceed the maximum statutory rate associated with the transaction to the
extent necessary for the Company to avoid an accounting charge.

 

(b)     You hereby acknowledge that you have been advised by the Company to seek
independent tax advice from your own advisors regarding the tax consequences of
this Award. You may not rely on the Company, its Affiliates, or any of their
officers, directors or employees for tax or legal advice regarding this Award.
You acknowledge that you have sought tax and legal advice from your own advisors
regarding this Award or have voluntarily and knowingly foregone such
consultation.

 

6.     Adjustments for Corporate Transactions and Other Events.

 

(a)     Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
the number of outstanding Restricted Shares shall, without further action of the
Administrator, be adjusted to reflect such event. The Administrator shall make
adjustments, in its discretion, to address the treatment of fractional Shares
with respect to the Award as a result of the stock dividend, stock split or
reverse stock split; provided that such adjustments do not result in the
issuance of fractional Shares. Adjustments under this Section 6 will be made by
the Administrator, whose determination as to what adjustments, if any, will be
made and the extent thereof will be final, binding and conclusive.

 

(b)     Non-Change in Control Transactions. Upon any change affecting the Common
Stock, the Company or its capitalization, by reason of a spin-off, split-up,
dividend, recapitalization, merger, consolidation or share exchange, other than
any such change that is part of a transaction resulting in a Change in Control,
the Administrator shall make any adjustments with respect to the Award as the
Administrator determines to be appropriate and equitable. The Administrator’s
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive.

 

(c)     Unusual or Nonrecurring Events. The Administrator shall make, in its
discretion, adjustments in the terms and conditions of, and the criteria
included in, the Award in recognition of unusual or nonrecurring events
affecting the Company, or the financial statements of the Company or any
Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

 

(d)     Binding Nature of Agreement. The terms and conditions of this Agreement
shall apply with equal force to any additional and/or substitute securities
received by you in exchange for, or by virtue of your ownership of, the
Restricted Shares, to the same extent as the Restricted Shares with respect to
which such additional and/or substitute securities are distributed, whether as a
result of any spin-off, stock split-up, stock dividend, stock distribution,
other reclassification of the Common Stock of the Company, or similar event,
except as otherwise determined by the Administrator. If the Restricted Shares
are converted into or exchanged for, or stockholders of the Company receive by
reason of any distribution in total or partial liquidation or pursuant to any
merger of the Company or acquisition of its assets, securities of another
entity, or other property (including cash), then the rights of the Company under
this Agreement shall inure to the benefit of the Company’s successor, and this
Agreement shall apply to the securities or other property (including cash)
received upon such conversion, exchange or distribution in the same manner and
to the same extent as the Restricted Shares.

 

3

--------------------------------------------------------------------------------

 

 

7.     Non-Guarantee of Service Relationship. Nothing in the Plan or this
Agreement shall alter your service relationship with the Company (or an
Affiliate), nor be construed as a contract of your service relationship between
the Company (or an Affiliate) and you, or as a contractual right of you to
continue in a service relationship with the Company (or an Affiliate) for any
period of time, or as a limitation of the right of the Company (or an Affiliate)
to discharge you at any time with or without cause or notice and whether or not
such discharge results in the forfeiture of any Restricted Shares or any other
adverse effect on your interests under the Plan.

 

8.     The Company’s Rights. The existence of the Restricted Shares shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company’s assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

 

9.     Notices. All notices and other communications made or given pursuant to
this Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to you at the address
contained in the records of the Company, or addressed to the Administrator, care
of the Company for the attention of its Corporate Secretary at its principal
executive office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.

 

10.     Entire Agreement. This Agreement (together with the Plan and the exhibit
hereto) contains the entire agreement between the parties with respect to the
Restricted Shares granted hereunder. Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Agreement with respect to the Restricted Shares
granted hereunder shall be void and ineffective for all purposes. In the event a
court of competent jurisdiction deems any provision hereof to be unreasonable,
void, or unenforceable, such provision(s) shall be deemed severed from the
remainder of the Agreement, which shall continue in all other respects to be
valid and enforceable. It is the intent of the parties that any such
provision(s) of this Agreement declared void, unreasonable, or unenforceable
shall be deemed by a court of competent jurisdiction revised to the minimum
amount necessary in order to be valid and enforceable.

 

11.     Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a material adverse effect on your rights
with respect to the Restricted Shares as determined in the discretion of the
Administrator, except as otherwise provided in (a) Section 6 of this Agreement,
(b) the Plan or (c) a written document signed by each of the parties hereto.

 

12.     Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. A copy of the Plan is provided to you with this Agreement.

 

13.     Governing Law. The validity, construction and effect of this Agreement,
and of any determinations or decisions made by the Administrator relating to
this Agreement, and the rights of any and all persons having or claiming to have
any interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in the districts which include Niles, Illinois, and you
hereby agree and submit to the personal jurisdiction of any federal court
located in the district which includes Niles, Illinois or any state court in the
district which includes Niles, Illinois. You further agree that you will not
deny or attempt to defeat such personal jurisdiction or object to venue by
motion or other request for leave from any such court.

 

4

--------------------------------------------------------------------------------

 

 

14.     Resolution of Disputes. Any dispute or disagreement which shall arise
under, or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby. You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator. You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be
commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s decision.

 

15.     Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.

 

16.     Counterparts. This Agreement may be executed in multiple counterparts,
each of which is deemed to be an original, but all of which taken together
constitute one and the same Agreement and shall become effective when all
counterparts have been executed by each of the parties hereto and delivered to
the other. Facsimile and other electronic transmissions (including in portable
document format) of any originally executed document (including this Agreement)
shall be deemed to be the same as a delivered, executed original.

 

17.     Electronic Delivery of Documents. By your signing this Agreement, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Restricted Shares and any reports of the Company
provided generally to the Company’s stockholders; (ii) acknowledge that you may
receive from the Company a paper copy of any documents delivered electronically
at no cost to you by contacting the Company by telephone or in writing;
(iii) further acknowledge that you may revoke your consent to the electronic
delivery of documents at any time by notifying the Company of such revoked
consent by telephone, postal service or electronic mail; and (iv) further
acknowledge that you understand that you are not required to consent to
electronic delivery of documents.

 

18.     No Future Entitlement. By your signing this Agreement, you acknowledge
and agree that: (i) the grant of these Restricted Shares is a one-time benefit
which does not create any contractual or other right to receive future grants of
stock, or compensation in lieu of stock grants, even if stock grants have been
granted repeatedly in the past; (ii) all determinations with respect to any such
future grants, including, but not limited to, the times when stock grants shall
be granted, the maximum number of Shares subject to each stock grant, and the
times or conditions under which restrictions on such stock grants shall lapse,
will be at the sole discretion of the Administrator; (iii) the vesting of
Restricted Shares ceases upon termination of service with the Company, or other
cessation of eligibility for any reason, except as may otherwise be explicitly
provided in this Agreement; (iv) the Company does not guarantee any future value
of these Restricted Shares; and (v) no claim or entitlement to compensation or
damages arises if these Restricted Shares do not increase in value and you
irrevocably release the Company from any such claim that does arise.

 

5

--------------------------------------------------------------------------------

 

 

19.     Personal Data. For purposes of the implementation, administration and
management of this Award or the effectuation of any acquisition, equity or debt
financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of this Agreement, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction. You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
Shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
stock grant or the effectuation of a Corporate Transaction and you expressly
authorize such transfer as well as the retention, use, and the subsequent
transfer of the data by the recipient(s). You understand that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that data will be held only as long as is necessary to implement,
administer and manage the stock grant or effect a Corporate Transaction. You
understand that you may, at any time, request a list with the names and
addresses of any potential recipients of the personal data, view data, request
additional information about the storage and processing of data, require any
necessary amendments to data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Company’s Secretary. You
understand, however, that refusing or withdrawing your consent may affect your
ability to accept a stock grant.

 

20.     Consideration for Shares. To ensure compliance with applicable state
corporate law, the Company may require you to furnish consideration in the form
of cash or cash equivalents equal to the par value of the Shares issued to you
hereunder, and you hereby authorize the Company to withhold such amount from
remuneration otherwise due you from the Company.

 

21.     Recoupment. The Restricted Shares are subject to recoupment in
accordance with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy or practice otherwise required by
applicable law. 

 

6

--------------------------------------------------------------------------------

 

 

GLOSSARY

 

(a)     “Administrator” means the Board of Directors of Perma-Pipe International
Holdings, Inc. and/or the committee(s) or officer(s) appointed by the Board that
have authority to administer the Plan.

 

(b)     “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with the Company
(including but not limited to joint ventures, limited liability companies and
partnerships). For this purpose, “control” shall mean ownership of 25% or more
of the total combined voting power or value of all classes of stock or interests
of the entity, or the power to direct the management and policies of the entity,
by contract or otherwise.

 

(c)      “Company” means Perma-Pipe International Holdings, Inc.

 

(d)      “Securities Act” means the Securities Act of 1933, as amended.

 

(e)     “Service” means your Board of Directors service relationship with the
Company and its Affiliates. Your Service will be considered to have ceased with
the Company and its Affiliates if, immediately after a sale, merger or other
corporate transaction, the trade, business or entity with which you have a
service relationship is not Perma-Pipe International Holdings, Inc. or its
successor, or an Affiliate of Perma-Pipe International Holdings, Inc. or its
successor.

 

(f)     “You” or “Your” means the recipient of the Restricted Shares as
reflected in the first paragraph of this Agreement. Whenever the word “you” or
“your” is used in any provision of this Agreement under circumstances where the
provision should logically be construed, as determined by the Administrator, to
apply to the estate, personal representative, or beneficiary to whom the
Restricted Shares may be transferred by will or by the laws of descent and
distribution, the words “you” and “your” shall be deemed to include such person.

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the Grant Date.

 

   

Perma-Pipe International Holdings, Inc.

 

 

By:                                                                   

 

Name:                                                              

 

Title:                                                               

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein as of
the Grant Date. The undersigned also consents to electronic delivery of all
notices or other information with respect to the Restricted Shares or the
Company.

 

   

GRANTEE

 

                                                                        

 

 

8

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Standing Order Election

 

 

By executing this Irrevocable Standing Order Election (this “Standing Order”), I
wish to notify the Company of my election to sell Restricted Shares in
connection with the vesting date for the Restricted Shares to raise sufficient
proceeds to cover my estimated taxes (as described below) resulting from such
vesting or, if applicable, to satisfy tax withholding obligations. I understand
that if I do not execute this Standing Order, then I will be solely responsible
for paying any estimated and actual taxes (and any withholding obligations) due
as a result of such vesting by cash or check (or by a later sale that complies
with law and the Company’s policies concerning insider trading).

 

 

IMPORTANT NOTES:

 

●        You may not enter into this Standing Order if you are in possession of
material non-public information. If you are in possession of material non-public
information, then you must wait to complete this Standing Order until such time
as you no longer possess material non-public information.

 

●        No sales may be made pursuant to this Standing Order for 30 calendar
days following its execution. To ensure that you can satisfy your withholding
obligations by selling Shares in the market, you should return this form to the
Company as soon as possible, but in no event later than 30 days before the
vesting date of your Restricted Shares listed in the Agreement.

 

 

By signing below, I understand that I am agreeing to the following provisions: 

 

1.     I am executing this Standing Order to authorize the Company, Muriel
Siebert & Co., Inc. (for long as the firm is designated by the Company as an
authorized broker for this purpose) and any other broker the Company designates
(the “Broker”) to take the actions described in this Paragraph 1. I authorize
the Company to transfer any Shares issued to me in connection with my award of
Restricted Shares to the Broker to be held in an account for my benefit (the
“Brokerage Account”), and I irrevocably authorize the Broker to sell, at the
market price and on the date the Restricted Shares vest (or, if all or a portion
of the sale cannot be completed on such date because of insufficient demand or a
market disruption, then on the next following business day on which the sale can
be made) the number of Shares necessary to obtain proceeds sufficient to satisfy
the amount of (a) my estimated taxes resulting from such event or (b) if
withholding for taxes is required, any withholding obligations associated with
my Restricted Shares indicated by the Company to the Broker. I understand and
agree that the number of Shares that the Broker will sell will be based on the
Company’s estimate (or Broker’s estimate if it provides such service) of the
Shares required to satisfy estimated taxes or the withholding obligations, using
the closing price of a Share of the Company’s common stock on the trading day
immediately prior to vesting date (or such other date as any withholding
obligations become due). My estimated taxes for this purpose shall be calculated
at the highest marginal federal and state (based on my state of residence as
then indicated in the Company’s records) income tax rates then in effect. I
agree to execute and deliver such documents, instruments and certificates as may
reasonably be required in connection with the sale of the Shares pursuant to
this Standing Order.

 

2.      I agree that the proceeds received from the sale of Shares pursuant to
Paragraph 1 will be (a) in the case of a sale to cover estimated taxes,
delivered to my Brokerage Account or (b) in the case of a sale intended to
satisfy tax withholding obligations, used to satisfy such obligations associated
with my Restricted Shares and, accordingly, I hereby authorize the Broker to
deposit such proceeds in my Broker Account, in the case of clause (a), or pay
such proceeds to the Company for such purpose, in the case of clause (b). I
understand that, in the case of a sale intended to satisfy tax withholding
obligations, to the extent that the proceeds obtained by such sale exceed the
amount necessary to satisfy the withholding obligations, such excess proceeds
shall be deposited into the Brokerage Account and, if a shortfall occurs, the
Broker may sell additional Shares held in my Brokerage Account, the Company may
deduct any remaining withholding obligations from any compensation or other
payment of any kind due to me, or the Company may require that I pay any
remaining withholding obligations to by cash or check. I further understand that
any Shares that are not sold to satisfy withholding obligations will remain
deposited in the Brokerage Account.

 

9

--------------------------------------------------------------------------------

 

 

3.     I have reviewed with my own tax advisors the federal, state, local and
foreign tax consequences of this grant and the actions contemplated by the
Agreement and this Standing Order. I am relying solely on such advisors and not
on any statements or representations of the Company or any of its agents. I
understand that I (and not the Company) will be responsible for my own tax
liability that may arise as a result of this Standing Order.

 

4.     I represent to the Company that, as of the date hereof, (i) I am not
aware of any material nonpublic information about the Company or its Common
Stock, (ii) the Company is not in a black out period (as defined in the
Company’s Insider Trading Policy), (iii) sales will not be commenced within 30
calendar days of adoption of this Standing Order, (iv) I am not subject to any
legal, regulatory or contractual restriction or undertaking that would prevent
the sales of Shares contemplated by this Standing Order, (v) I do not currently
have any other Rule 10b5-1 trading plan in place and (vi) I am entering into
this Standing Order in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1. The Company and I have structured this
Agreement to comply with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934, as amended, under
Rule 10b5-1(c)(1) issued under such Act, and this Standing Order shall be
interpreted to comply with such requirements.

 

IN WITNESS WHEREOF, the parties hereto have executed this Standing Order as of
the last date indicated below.

 

 

 

 

 

Date:                                                                    

 

Perma-Pipe International Holdings, Inc.

 

 

By:                                                                   

 

Name:                                                              

 

Title:                                                                

 

 

 

 

 

 

Date:                                                                   

 

GRANTEE

 

 

                                                                  

 

 

 

10

--------------------------------------------------------------------------------